



Exhibit 10.2
image_01.jpg [image_01.jpg]
October 15, 2020
William S. Marshall, Ph.D


Re:    Separation Agreement
Dear Bill:
This letter sets forth the substance of the separation agreement (the
“Agreement”) which Miragen Therapeutics, Inc. (the “Company”) is offering to you
to aid in your employment transition.
1.Separation. Your last day of work with the Company and your employment
termination date will be October 15, 2020 (the “Separation Date”). From the date
of this letter until the Separation Date, your title will be Senior Technical
Advisor.
2.Accrued Salary and Vacation. On the Separation Date, the Company will pay you
all accrued salary and all accrued and unused vacation earned through the
Separation Date, subject to standard payroll deductions and withholdings. You
will receive this payment regardless of whether or not you sign this Agreement.
You acknowledge that you were covered by the Company’s non-accrual vacation
policy and as a result, you have no accrued but unused vacation time that the
Company is obligated to pay you upon your separation from employment.
3.Severance Benefits. If you timely sign this Agreement (on or before the
Separation Date) and allow the releases set forth herein to become effective,
then the Company will provide you with the following severance benefits (the
“Severance Benefits”):
(a)Severance Pay. In accordance with Section 8(b)(i) of the Employment Agreement
between you and the Company dated December 2, 2016 (the “Employment Agreement”),
the Company will pay you the equivalent of twelve (12) months of your base
salary in effect as of the Separation Date, subject to standard payroll
deductions and withholdings (“Severance Pay”). These payments will be made on
the Company’s ordinary payroll dates, beginning with the Company’s first
ordinary payroll date to occur at least seven (7) business days following the
“Effective Date” as defined below, provided the Company has received the
executed Agreement from you on or before that date, with the remaining payments
to be made on the Company’s ordinary payroll dates thereafter.
(b)Accelerated Vesting. In accordance with Section 8(b)(ii) of the Employment
Agreement, the Company will accelerate vesting of the shares subject to certain
of your options, as detailed in Section 5 below.
(c)COBRA. In accordance with Section 8(b)(iii) of the Employment Agreement, to
the extent provided by the federal COBRA law or, if applicable, state insurance
laws, and by the Company’s current group health insurance policies, you will be
eligible to continue your group health insurance benefits at your own expense.
Later, you may be able to convert to an



--------------------------------------------------------------------------------

William S. Marshall, Ph.D
October 15, 2020
Page 2 of 8
    
individual policy through the provider of the Company’s health insurance, if you
wish. If you timely elect continued coverage under COBRA, the Company will pay
your COBRA premiums to continue your coverage (including coverage for eligible
dependents, if applicable) through the period (the “COBRA Premium Period”)
starting on the Separation Date and ending on the earliest to occur of: twelve
(12) months following the Separation Date; (ii) the date you become eligible for
substantially equivalent group health insurance coverage through a new employer;
or (iii) the date you cease to be eligible for COBRA continuation coverage for
any reason, including plan termination. In the event you become covered under
another employer's group health plan or otherwise cease to be eligible for COBRA
during the COBRA Premium Period, you must immediately notify the Company in
writing of such event. Notwithstanding the foregoing, if the Company determines,
in its sole discretion, that it cannot issue the COBRA premium reimbursement
payment without potentially incurring financial costs or penalties under
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company instead shall provide you with a taxable monthly
payment equal to the monthly COBRA premium amount for the remainder of the COBRA
Payment Period (the “Health Care Benefit Payment”). The Health Care Benefit
Payment shall be paid in monthly installments on the same schedule that the
COBRA premiums would have otherwise been paid and shall be equal to the amount
that the Company would have otherwise paid for COBRA premiums, and shall be paid
until the earlier of (i) expiration of the twelve (12) month period following
the Separation Date or (ii) the date you voluntarily enroll in a health
insurance plan offered by another employer or entity.
(d)Consulting Agreement. As an additional Severance Benefit, the Company will
offer you the Consulting Agreement attached hereto as Exhibit A (the “Consulting
Agreement”), pursuant to which you will be eligible to provide services to the
Company. You must sign and return the Consulting Agreement no later than the
Separation Date.
4.Benefit Plans. If you are currently participating in the Company’s group
health insurance plans, your participation as an employee will end on the
Separation Date. Thereafter, to the extent provided by the federal COBRA law or,
if applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits at your own expense, with the potential for certain amounts to be paid
by the Company as described in Section 3(c) above. Later, you may be able to
convert to an individual policy through the provider of the Company’s health
insurance, if you wish. You will be provided with a separate notice describing
your rights and obligations with respect to continued group health insurance
coverage under the applicable state and/or federal insurance laws
5.Stock Options. As of the Separation Date, you hold outstanding options to
purchase an aggregate amount of 1,528,759 shares of the Company’s common stock
(collectively, the “Options”) pursuant to the Company’s 2008 Equity Incentive
Plan and the Company’s 2016 Equity Incentive Plan (collectively, and each as
amended, the “Plans”). You hereby agree that, notwithstanding anything to the
contrary in the terms of the Plans and your stock option grant notices and stock
option agreements governing the Options (the “Option Documents”) or your service
to the Company pursuant to the Consulting Agreement, vesting of the Options will
cease as of the Separation Date. As of the Separation Date, 860,757 shares
subject to the Options are vested. Notwithstanding anything to the contrary in
the Option Documents and any other documents between you and the Company setting
forth the terms of the Options, in accordance with Section



--------------------------------------------------------------------------------

William S. Marshall, Ph.D
October 15, 2020
Page 3 of 8
    
8(b)(ii) of the Employment Agreement, if you execute this Agreement, and fully
comply with your obligations hereunder, 198,084 shall automatically vest,
effective as of the Effective Date, such that the portion of shares subject to
such Accelerated Option that would vest within twelve (12) months of the
Separation Date shall be considered vested as of the Separation Date. Your right
to exercise the Options, including the Accelerated Option, will continue to be
as provided in the Plans.
6.Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date.
7.Expense Reimbursements. You agree that, within ten (10) days of the Separation
Date, you will submit your final documented expense reimbursement statement
reflecting all business expenses you incurred through the Separation Date, if
any, for which you seek reimbursement. The Company will reimburse you for
reasonable business expenses pursuant to its regular business practice.
8.Taxes. Payments and benefits provided hereunder shall be subject to any
applicable withholding. Payments and benefits provided hereunder are intended to
be exempt from the application of Section 409A of the Code (“Section 409A”) or,
if not so exempt, to comply with the provisions of Section 409A, and this
Agreement shall be interpreted and construed accordingly. Your termination of
employment hereunder shall be a “separation from service” for purposes of
Section 409A.
9.Return of Company Property. Provided the Consulting Agreement goes into
effect, you will be authorized to retain Company property after the Separation
Date to provide services under the Consulting Agreement (which property you must
return to the Company, without retaining any reproductions, upon termination of
the Consulting Agreement or earlier if requested by the Company).
10.Proprietary Information and Post-Termination Obligations. Both during and
after your employment you acknowledge your continuing obligations under your
Proprietary Information, Inventions, Non-Solicitation and Non-Competition
Agreement not to use or disclose any confidential or proprietary information of
the Company and to refrain from certain solicitation and competitive activities.
A copy of your Proprietary Information, Inventions, Non-Solicitation and
Non-Competition Agreement is attached hereto as Exhibit B. Confidential
information that is also a “trade secret,” as defined by law, may be disclosed
(A) if it is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. In addition, in the event that you file a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, you may disclose the trade secret to your attorney and use the trade secret
information in the court proceeding, if you: (A) file any document containing
the trade secret under seal; and (B) do not disclose the trade secret, except
pursuant to court order.


11.Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and will not be publicized or disclosed in any manner
whatsoever; provided, however, that: (a) you may disclose this Agreement to your
immediate family; (b) you may disclose



--------------------------------------------------------------------------------

William S. Marshall, Ph.D
October 15, 2020
Page 4 of 8
    
this Agreement in confidence to your attorney, accountant, auditor, tax
preparer, and financial advisor; and (c) you may disclose this Agreement insofar
as such disclosure may be required by law. Notwithstanding the foregoing,
nothing in this Agreement shall limit your right to voluntarily communicate with
the Equal Employment Opportunity Commission, United States Department of Labor,
the National Labor Relations Board, the Securities and Exchange Commission,
other federal government agency or similar state or local agency or to discuss
the terms and conditions of your employment with others to the extent expressly
permitted by Section 7 of the National Labor Relations Act.
12.Non-Disparagement. Both you and the Company agree not to disparage the other
party, and the other party’s attorneys, directors, managers, partners,
employees, agents and affiliates, in any manner likely to be harmful to them or
their business, business reputation or personal reputation; provided that both
you and the Company may respond accurately and fully to any question, inquiry or
request for information when required by legal process. The Company’s obligation
under this Section are limited to Company representatives with knowledge of this
provision and the Company’s Board of Directors as of the Effective Date.
Notwithstanding the foregoing, nothing in this Agreement shall limit your right
to voluntarily communicate with the Equal Employment Opportunity Commission,
United States Department of Labor, the National Labor Relations Board, the
Securities and Exchange Commission, other federal government agency or similar
state or local agency or to discuss the terms and conditions of your employment
with others to the extent expressly permitted by Section 7 of the National Labor
Relations Act.
13.Cooperation after Termination. During the time that you are receiving
payments under this Agreement, you agree to cooperate fully with the Company in
all matters relating to the transition of your work and responsibilities on
behalf of the Company, including, but not limited to, any present, prior or
subsequent relationships and the orderly transfer of any such work and
institutional knowledge to such other persons as may be designated by the
Company, by making yourself reasonably available during regular business hours.
14.Release by You. In exchange for the payments and other consideration under
this Agreement, to which you would not otherwise be entitled, and except as
otherwise set forth in this Agreement, you, on behalf of yourself and, to the
extent permitted by law, on behalf of your spouse, heirs, executors,
administrators, assigns, insurers, attorneys and other persons or entities,
acting or purporting to act on your behalf (collectively, the “Employee
Parties”), hereby generally and completely release, acquit and forever discharge
the Company, its parents and subsidiaries, and its and their officers,
directors, managers, partners, agents, representatives, employees, attorneys,
shareholders, predecessors, successors, assigns, insurers and affiliates (the
“Company Parties”) of and from any and all claims, liabilities, demands,
contentions, actions, causes of action, suits, costs, expenses, attorneys’ fees,
damages, indemnities, debts, judgments, levies, executions and obligations of
every kind and nature, in law, equity, or otherwise, both known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the execution date of this Agreement, including but not limited to:
all such claims and demands directly or indirectly arising out of or in any way
connected with your employment with the Company or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation pay,
fringe benefits, expense



--------------------------------------------------------------------------------

William S. Marshall, Ph.D
October 15, 2020
Page 5 of 8
    
reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law, statute, or cause of action; tort
law; or contract law (individually a “Claim” and collectively “Claims”). The
Claims you are releasing and waiving in this Agreement include, but are not
limited to, any and all Claims that any of the Company Parties:
•has violated its personnel policies, handbooks, contracts of employment, or
covenants of good faith and fair dealing;
•has discriminated against you on the basis of age, race, color, sex (including
sexual harassment), national origin, ancestry, disability, religion, sexual
orientation, marital status, parental status, source of income, entitlement to
benefits, any union activities or other protected category in violation of any
local, state or federal law, constitution, ordinance, or regulation, including
but not limited to: the Age Discrimination in Employment Act, as amended
(“ADEA”); Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; 42 U.S.C. § 1981, as amended; the Equal Pay Act; the
Americans With Disabilities Act; the Genetic Information Nondiscrimination Act;
the Family and Medical Leave Act; the Colorado Anti-discrimination Act; the
Colorado Labor Relations Act; the Employee Retirement Income Security Act; the
Employee Polygraph Protection Act; the Worker Adjustment and Retraining
Notification Act; the Older Workers Benefit Protection Act; the anti-retaliation
provisions of the Sarbanes-Oxley Act, or any other federal or state law
regarding whistleblower retaliation; the Lilly Ledbetter Fair Pay Act; the
Uniformed Services Employment and Reemployment Rights Act; the Fair Credit
Reporting Act; and the National Labor Relations Act;
•has violated any statute, public policy or common law (including but not
limited to Claims for retaliatory discharge; negligent hiring, retention or
supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss of consortium to you or any member of
your family and/or promissory estoppel).
Notwithstanding the foregoing, other than events expressly contemplated by this
Agreement you do not waive or release rights or Claims that may arise from
events that occur after the date this waiver is executed and you are not
releasing any right of indemnification you may have for any liabilities arising
from your actions within the course and scope of your employment with the
Company or within the course and scope of your role as a member of the Board of
Directors and officer of the Company. Also excluded from this Agreement are any
Claims which cannot be waived by law, including, without limitation, any rights
you may have under applicable workers’ compensation laws and your right, if
applicable, to file or participate in an investigative proceeding of any
federal, state or local governmental agency. Nothing in this Agreement shall
prevent you from filing, cooperating with, or participating in any proceeding or
investigation before the Equal Employment Opportunity Commission, United States
Department of Labor, the National Labor Relations Board, the Occupational Safety
and Health Administration, the Securities and Exchange Commission or any other
federal government agency, or similar state or local agency (“Government
Agencies”), or exercising any rights pursuant to Section 7 of the National Labor
Relations Act. You further understand this Agreement does not limit your ability
to voluntarily communicate with any



--------------------------------------------------------------------------------

William S. Marshall, Ph.D
October 15, 2020
Page 6 of 8
    
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company. While this Agreement does not
limit your right to receive an award for information provided to the Securities
and Exchange Commission, you understand and agree that, you are otherwise
waiving, to the fullest extent permitted by law, any and all rights you may have
to individual relief based on any Claims that you have released and any rights
you have waived by signing this Agreement. If any Claim is not subject to
release, to the extent permitted by law, you waive any right or ability to be a
class or collective action representative or to otherwise participate in any
putative or certified class, collective or multi-party action or proceeding
based on such a Claim in which any of the Company Parties is a party. This
Agreement does not abrogate your existing rights under any Company benefit plan
or any plan or agreement related to equity ownership in the Company; however, it
does waive, release and forever discharge Claims existing as of the date you
execute this Agreement pursuant to any such plan or agreement.


15.Release by the Company. The Company hereby releases and forever discharges
you of and from any and all claims, liabilities, demands, causes of action,
costs, expenses, attorney’s fees, damages, indemnities, and obligations of every
kind and nature, in law, equity, or otherwise, related to your employment with
the Company arising, accruing or based on any conduct occurring at any time
before the date the Company executes this Agreement. Notwithstanding the
foregoing, the Company’s release shall not apply to any claim, liability,
demand, cause of action or other damages, indemnities or obligations based on or
alleged to arise out of your service to the Company as an officer or director of
the Company for which you are eligible to be indemnified under the Company’s
Articles of Incorporation or Bylaws covered by Directors and Officers liability
insurance maintained by the Company. For the avoidance of doubt, the Company
preserves all rights under the Proprietary Information, Inventions,
Non-Solicitation and Non-Competition Agreement.     
16.Your Acknowledgments and Affirmations/ Effective Date of Agreement. You
acknowledge that you are knowingly and voluntarily waiving and releasing any and
all rights you may have under the ADEA, as amended. You also acknowledge and
agree that (i) the consideration given to you in exchange for the waiver and
release in this Agreement is in addition to anything of value to which you were
already entitled, and (ii) that you have been paid for all time worked, have
received all the leave, leaves of absence and leave benefits and protections for
which you are eligible, and have not suffered any on-the-job injury for which
you have not already filed a Claim. You affirm that all of the decisions of the
Company Parties regarding your pay and benefits through the date of your
execution of this Agreement were not discriminatory based on age, disability,
race, color, sex, religion, national origin or any other classification
protected by law. You affirm that you have not filed or caused to be filed, and
are not presently a party to, a Claim against any of the Company Parties. You
further affirm that you have no known workplace injuries or occupational
diseases. You acknowledge and affirm that you have not been retaliated against
for reporting any allegation of corporate fraud or other wrongdoing by any of
the Company Parties, or for exercising any rights protected by law, including
any rights protected by the Fair Labor Standards Act, the Family Medical Leave
Act or any related statute or local leave or disability accommodation laws, or
any applicable state workers’ compensation law. You further acknowledge and
affirm that you have been advised by this writing that: (a) your waiver and
release do not apply to any rights or Claims that may arise after the execution
date of this Agreement; (b) you have been advised hereby that you



--------------------------------------------------------------------------------

William S. Marshall, Ph.D
October 15, 2020
Page 7 of 8
    
have the right to consult with an attorney prior to executing this Agreement;
(c) you have been given at least twenty-one (21) days to consider this
Agreement; (d) you have seven (7) days following your execution of this
Agreement to revoke this Agreement; and (e) this Agreement shall not be
effective until the date upon which the revocation period has expired
unexercised (the "Effective Date"), which shall be the eighth day after this
Agreement is executed by you.
17.No Admission. This Agreement does not constitute an admission by the Company
of any wrongful action or violation of any federal, state, or local statute, or
common law rights, including those relating to the provisions of any law or
statute concerning employment actions, or of any other possible or claimed
violation of law or rights.
18.Breach. The parties agree that upon any material breach of this Agreement the
breaching party will forfeit all benefits of this Agreement. Further, the
parties acknowledge that it may be impossible to assess the damages caused by
violation of the terms of Sections 9, 10 11 and 12 of this Agreement and further
agree that any threatened or actual violation or breach of those Sections of
this Agreement will constitute immediate and irreparable injury to the
non-breaching party. The parties therefore agree that any such breach of this
Agreement is a material breach of this Agreement, and, in addition to any and
all other damages and remedies available to the non-breaching party, that party
shall be entitled to an injunction to prevent violation or breach of this
Agreement. The parties agree that if either party is successful in whole or part
in any legal or equitable action to enforce this Agreement, the enforcing party
may recover from the breaching party all of the costs, including reasonable
attorneys’ fees, incurred in enforcing the terms of this Agreement.
19.Miscellaneous. This Agreement, including its Exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of Colorado as
applied to contracts made and to be performed entirely within Colorado.
If this Agreement is acceptable to you, please sign below on your Separation
Date (but no earlier) and return it to me. The Company’s severance offer
contained herein will automatically expire if you do not sign and return the
fully signed Agreement within this timeframe.



--------------------------------------------------------------------------------

William S. Marshall, Ph.D
October 15, 2020
Page 8 of 8
    
I wish you good luck in your future endeavors.
Sincerely,
Miragen Therapeutics, Inc.

By:/s/ Jeffrey S. Hatfield   Name: Jeffrey S. Hatfield   Title: Chairman of the
BoardAgreed to and Accepted:/s/ William S. MarshallWilliam S. Marshall,
Ph.DOctober 15, 2020Date



Exhibit A – Consulting Agreement
Exhibit B – Proprietary Information, Inventions, Non-Solicitation and
Non-Competition Agreement






--------------------------------------------------------------------------------





Exhibit A
Consulting Agreement


This Consulting Agreement (the “Agreement”) by and between Miragen Therapeutics,
Inc. (“Client”) and William S. Marshall, Ph.D. an individual (“Consultant”) is
effective as of _____________, 2020, (the “Effective Date”).


RECITALS
WHEREAS the parties desire for the Client to engage Consultant to perform the
services described herein and for Consultant to provide such services on the
terms and conditions described herein; and
WHEREAS, the parties desire to use Consultant’s independent skill and expertise
pursuant to this Agreement as an independent contractor;
NOW THEREFORE, in consideration of the promises and mutual agreements contained
herein, the parties hereto, intending to be legally bound, agree as follows:


1.Engagement of Services. Consultant agrees to provide consulting services to
include, among other things, research and clinical development activities of the
Company and other services upon request of the CEO (“Executive”) or Board of
Directors of the Client. Consultant agrees to exercise the highest degree of
professionalism and utilize his expertise and creative talents in performing
these services. Consultant agrees to make himself available to perform such
consulting services throughout the Consulting Period, and to be reasonably
available to meet with the Client at its offices or otherwise.
2.Compensation; Specific Projects.
2.1Monthly Retainer. In consideration for the services rendered pursuant to this
Agreement and for the assignment of certain of Consultant’s right, title and
interest pursuant hereto, during the Consulting Period, Client will pay
Consultant a monthly retainer of $45,000 (the “Retainer”), to be paid within the
first ten (10) days of each month, starting with the first month following the
Effective Date of this Agreement. Consultant will submit invoices to the Client
monthly, and the invoices shall contain at a minimum an accounting of activities
performed and corresponding hours spent during the relevant period. Consultant
will maintain, in accordance with generally-accepted accounting principles,
complete and accurate records of the work performed sufficient to document the
fees invoiced to Client for at least three (3) years following the date of the
invoice, and will provide Client with such records at Client’s request.
2.2Specific Projects. In addition to the general consulting services described
in Section 1 above, Client agrees to complete the following projects (together
the “Specific Projects”):



--------------------------------------------------------------------------------

    
Project #1 - Complete SOLAR and implement actions related to the FDA meeting
(none envisaged for ATLL as of this point)


Project #2 - Select a lead candidate for the miR 29 program in IPF, applying the
Client’s typical rigorous data and selection standards (this has been done
except we want to be sure we also have studies planned to elaborate the PK/PD
profile more fully and to assess a reduction in lung fibrosis in a model (or
models) of established fibrotic disease)


Project #3 – Complete a comprehensive BD diligence room for all R&D assets for
potential partnering


2.3Success Fees for Specific Projects. If the Company determines that by
December 31, 2020 Consultant has fully completed all three Specific Projects,
then the Client will provide Consultant with a success fee of $260,500. If,
however, the Client determines that by December 31, 2020 Consultant has fully
completed two of three Specific Projects, then the Client will pay Consultant a
success fee of $130,250. Consultant will not be eligible for any success fee if
he does not fully complete at least two of the Specific Projects by December 31,
2020. Any such success fee under this Section will be paid to Consultant by
March 15, 2021.
2.4Performance Stock Unit Grants for Specific Projects. Subject to the approval
of the Board, Consultant shall be granted performance-based restricted stock
units (the “PSUs”), with the number of such PSUs to be determined as follows:
(a) if the Client determines that by December 31, 2020 Consultant has fully
completed all three Special Projects, 232,000 PSUs; (b) if the Client determines
that by December 31, 2020 Consultant has fully completed two of three Special
Projects, 154,667 PSUs; (c) if the Client determines that by December 31, 2020
Consultant has fully completed one of three Special Projects, 77,333 PSUs; and
(d) if the Client determines that by December 31, 2020 Consultant has fully
completed none of the Special Projects, zero PSUs. Such PSUs shall vest as of
the date of grant and shall be subject to the terms of the Client’s 2016 Equity
Incentive Plan and form of restricted stock unit agreement thereunder.
3.Ownership of Work Product. Consultant hereby irrevocably assigns, grants and
conveys to Client all right, title and interest now existing or that may exist
in the future in and to any document, development, work product, know-how,
design, processes, invention, technique, trade secret, or idea, and all
intellectual property rights related thereto, that is created by Consultant, to
which Consultant contributes, or which relates to Consultant’s services provided
pursuant to this Agreement (the “Work Product”), including all copyrights,
trademarks and other intellectual property rights (including but not limited to
patent rights) relating thereto. Consultant agrees that any and all Work Product
shall be and remain the property of Client. Consultant will immediately disclose
to the Client all Work Product. Consultant agrees to execute, at Client’s
request and expense, all documents and other instruments necessary or desirable
to confirm such assignment. In the event that Consultant does not, for any
reason, execute such documents within a reasonable time of Client’s request,
Consultant hereby irrevocably appoints Client as Consultant’s attorney-in-fact
for the purpose of executing such
2

--------------------------------------------------------------------------------

    
documents on Consultant’s behalf, which appointment is coupled with an interest.
Consultant shall not attempt to register any works created by Consultant
pursuant to this Agreement at the U.S. Copyright Office, the U.S. Patent &
Trademark Office, or any foreign copyright, patent, or trademark registry.
Consultant retains no rights in the Work Product and agrees not to challenge
Client’s ownership of the rights embodied in the Work Product. Consultant
further agrees to assist Client in every proper way to enforce Client’s rights
relating to the Work Product in any and all countries, including, but not
limited to, executing, verifying and delivering such documents and performing
such other acts (including appearing as a witness) as Client may reasonably
request for use in obtaining, perfecting, evidencing, sustaining and enforcing
Client’s rights relating to the Work Product.
4.Artist’s, Moral, and Other Rights. If Consultant has any rights, including
without limitation “artist’s rights” or “moral rights,” in the Work Product
which cannot be assigned (the “Non-Assignable Rights”), Consultant agrees to
waive enforcement worldwide of such rights against Client. In the event that
Consultant has any such rights that cannot be assigned or waived Consultant
hereby grants to Client a royalty-free, paid-up, exclusive, worldwide,
irrevocable, perpetual license under the Non-Assignable Rights to (i) use, make,
sell, offer to sell, have made, and further sublicense the Work Product, and
(ii) reproduce, distribute, create derivative works of, publicly perform and
publicly display the Work Product in any medium or format, whether now known or
later developed.
5.Representations and Warranties. Consultant represents and warrants that:
(a) Consultant has the full right and authority to enter into this Agreement and
perform his obligations hereunder; (b) Consultant has the right and unrestricted
ability to assign the Work Product to Client as set forth in Sections 3 and 4
(including without limitation the right to assign any Work Product created by
Consultant’s employees or contractors); (c) the Work Product has not heretofore
been published in its entirety; and (d) the Work Product will not infringe upon
any copyright, patent, trademark, right of publicity or privacy, or any other
proprietary right of any person, whether contractual, statutory or common law.
Consultant agrees to indemnify Client from any and all damages, costs, claims,
expenses or other liability (including reasonable attorneys’ fees) arising from
or relating to the breach or alleged breach by Consultant of the representations
and warranties set forth in this Section 5.
6.Independent Contractor Relationship. Consultant is an independent contractor
and not an employee of the Client. Nothing in this Agreement is intended to, or
should be construed to, create a partnership, agency, joint venture or
employment relationship. The manner and means by which Consultant chooses to
complete the consulting services are in Consultant’s sole discretion and
control. In completing the consulting services, Consultant agrees to provide his
own equipment, tools and other materials at his own expense. Consultant is not
authorized to represent that he is an agent, employee, or legal representative
of the Client. Consultant is not authorized to make any representation,
contract, or commitment on behalf of Client or incur any liabilities or
obligations of any kind in the name of or on behalf of the Client. Consultant
shall be free at all times to arrange the time and manner of performance of the
consulting services. Consultant is not required to maintain any schedule of
duties or assignments. Consultant is also not required to provide reports to the
Client. In addition to all other obligations contained herein,
3

--------------------------------------------------------------------------------

    
Consultant agrees: (a) to proceed with diligence and promptness and hereby
warrants that such services shall be performed in accordance with the highest
professional standards in the field to the satisfaction of the Client; and
(b) to comply, at Consultant’s own expense, with the provisions of all state,
local, and federal laws, regulations, ordinances, requirements and codes which
are applicable to the performance of the services hereunder.
7.Consultant’s Responsibilities. As an independent contractor, the mode, manner,
method and means used by Consultant in the performance of services shall be of
Consultant’s selection and under the sole control and direction of Consultant.
Consultant shall be responsible for all risks incurred in the operation of
Consultant’s business and shall enjoy all the benefits thereof. Any persons
employed by or subcontracting with Consultant to perform any part of
Consultant’s obligations hereunder shall be under the sole control and direction
of Consultant and Consultant shall be solely responsible for all liabilities and
expenses thereof. The Client shall have no right or authority with respect to
the selection, control, direction, or compensation of such persons.
8.Tax Treatment. Consultant and the Client agree that the Client will treat
Consultant as an independent contractor for purposes of all tax laws (local,
state and federal) and file forms consistent with that status. Consultant
agrees, as an independent contractor, that neither he nor his employees are
entitled to unemployment benefits in the event this Agreement terminates, or
workers’ compensation benefits in the event that Consultant, or any employee of
Consultant, is injured in any manner while performing obligations under this
Agreement. Consultant will be solely responsible to pay any and all local,
state, and/or federal income, social security and unemployment taxes for
Consultant and his employees. The Client will not withhold any taxes or prepare
W-2 Forms for Consultant, but will provide Consultant with a Form 1099, if
required by law. Consultant is solely responsible for, and will timely file all
tax returns and payments required to be filed with, or made to, any federal,
state or local tax authority with respect to the performance of services and
receipt of fees under this Agreement. Consultant is solely responsible for, and
must maintain adequate records of, expenses incurred in the course of performing
services under this Agreement, except as provided herein. No part of
Consultant’s compensation will be subject to withholding by Client for the
payment of any social security, federal, state or any other employee payroll
taxes. Client will regularly report amounts paid to Consultant with the
appropriate taxing authorities, as required by law. Payments and benefits
provided hereunder are intended to be exempt from the application of Section
409A of the Code (“Section 409A”) or, if not so exempt, to comply with the
provisions of Section 409A, and this Agreement shall be interpreted and
construed accordingly. The parties intend that the number of hours of service
required hereunder shall not be greater than eight (8) hours per week.
9.No Employee Benefits. Consultant acknowledges and agrees that neither he nor
anyone acting on his behalf shall receive any employee benefits of any kind from
the Client. Consultant (and Consultant’s agents, employees, and subcontractors)
is excluded from participating in any fringe benefit plans or programs as a
result of the performance of services under this Agreement, without regard to
Consultant’s independent contractor status. In addition, Consultant (on behalf
of himself and on behalf of Consultant’s agents, employees, and contractors)
waives any and all rights, if any, to participation in any of the Client’s
fringe benefit
4

--------------------------------------------------------------------------------

    
plans or programs including, but not limited to, health, sickness, accident or
dental coverage, life insurance, disability benefits, severance, accidental
death and dismemberment coverage, unemployment insurance coverage, workers’
compensation coverage, and pension or 401(k) benefit(s) provided by the Client
to its employees. Notwithstanding the above, this Agreement does not amend or
abrogate in any manner any benefit continuation or conversion rights provided by
the provision of a benefit plan or by law arising out of Consultant’s previous
employment relationship with Client.
10.Expenses and Liabilities. Consultant agrees that as an independent
contractor, he is solely responsible for all expenses (and profits/losses) he
incurs in connection with the performance of services. Consultant understands
that he will not be reimbursed for any supplies, equipment, or operating costs,
nor will these costs of doing business be defrayed in any way by the Client. In
addition, the Client does not guarantee to Consultant that fees derived from
Consultant’s business will exceed Consultant’s costs. Notwithstanding the
foregoing, the Client shall reimburse Consultant for reasonable out-of-pocket
expenses incurred or paid by Consultant with respect to travel (or other
reasonable expenses), all of which must be pre-approved in writing by Client.
11.Non-Exclusivity. The Client reserves the right to engage other consultants to
perform services, without giving Consultant a right of first refusal or any
other exclusive rights. Consultant reserves the right to perform services for
other persons, provided that the performance of such services do not conflict or
interfere with services provided pursuant to or obligations under this
Agreement.
12.No Conflict of Interest. During the term of this Agreement, unless written
permission is given by the Executive, Consultant will not accept work, enter
into a contract, or provide services to any third party that provides products
or services which compete with the products or services provided by the Client
nor may Consultant enter into any agreement or perform any services which would
conflict or interfere with the services provided pursuant to or the obligations
under this Agreement. Consultant warrants that there is no other contract or
duty on his part that prevents or impedes Consultant’s performance under this
Agreement. Consultant agrees to indemnify Client from any and all loss or
liability incurred by reason of the alleged breach by Consultant of any services
agreement with any third party.
13.No Solicitation.  During the Consulting Period, and for a period of one (1)
year thereafter, Consultant will not, directly or indirectly (whether for
compensation or without compensation), without prior, express written approval
from the Board of the Client (i) recruit, solicit or induce, or attempt to
induce, any employee, consultant, or contractor of the Client to terminate their
employment, contractual or other relationship with the Client; or (ii) solicit
the business of any client or customer of the Company other than as expressly
directed to by the Client.
14.Confidential Information. Consultant agrees to hold Client’s Confidential
Information (as defined below) in strict confidence and not to disclose such
Confidential Information to any third parties. Consultant also agrees not to use
any of Client’s Confidential Information for any purpose other than performance
of Consultant’s services hereunder.
5

--------------------------------------------------------------------------------

    
“Confidential Information” as used in this Agreement shall mean all information
disclosed by Client to Consultant, or otherwise, regarding Client or its
business obtained by Consultant pursuant to services provided under this
Agreement that is not generally known in the Client’s trade or industry and
shall include, without limitation, (a) concepts and ideas relating to the
development and distribution of content in any medium or to the current, future
and proposed products or services of Client or its subsidiaries or affiliates;
(b) trade secrets, drawings, inventions, know-how, software programs, and
software source documents; (c) information regarding plans for research,
development, new service offerings or products, marketing and selling, business
plans, business forecasts, budgets and unpublished financial statements,
licenses and distribution arrangements, prices and costs, suppliers and
customers; and (d) any information regarding the skills and compensation of
employees, contractors or other agents of the Client or its subsidiaries or
affiliates. Confidential Information also includes proprietary or confidential
information of any third party who may disclose such information to Client or
Consultant in the course of Client’s business. Consultant’s obligations set
forth in this Section shall not apply with respect to any portion of the
Confidential Information that Consultant can document by competent proof that
such portion: (i) is in the public domain through no fault of Consultant; (ii)
has been rightfully independently communicated to Consultant free of any
obligation of confidence; or (iii) was developed by Consultant independently of
and without reference to any information communicated to Consultant by Client.
In addition, Consultant may disclose Client’s Confidential Information in
response to a valid order by a court or other governmental body, as otherwise
required by law. All Confidential Information furnished to Consultant by Client
is the sole and exclusive property of Client or its suppliers or customers. Upon
request by Client, Consultant agrees to promptly deliver to Client the original
and any copies of such Confidential Information. Notwithstanding the foregoing
or anything to the contrary in this Agreement or any other agreement between
Client and Consultant, nothing in this Agreement shall limit Consultant’s right
to discuss Consultant’s engagement with the Client or report possible violations
of law or regulation with the Equal Employment Opportunity Commission, United
States Department of Labor, the National Labor Relations Board, the Securities
and Exchange Commission, or other federal government agency or similar state or
local agency or to discuss the terms and conditions of Consultant’s engagement
with others to the extent expressly permitted by applicable provisions of law or
regulation, including but not limited to "whistleblower" statutes or other
similar provisions that protect such disclosure. Further, notwithstanding the
foregoing, pursuant to 18 U.S.C. Section 1833(b), Consultant shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that: (1) is made in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney, and solely for the purpose of reporting or investigating a suspected
violation of law; or (2) is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Consultant’s
duty of confidentiality under this Consulting Agreement does not amend or
abrogate in any manner Consultant’s continuing duties under any prior agreement
between Consultant and the Client.
6

--------------------------------------------------------------------------------

    
15.Term and Termination.
15.1Term. The term of this Agreement and the “Consulting Period” is for 12
months from the Effective Date set forth above, unless earlier terminated as
provided in this Agreement.
15.2Termination. Either party may terminate this Agreement for any reason, or no
reason, upon thirty (30) days’ advance written notice. The Client may terminate
this Agreement before its expiration immediately if the Consultant materially
breaches the Agreement. The parties agree that a “Material Breach” by Consultant
shall occur if he: (i) fails to abide by any recognized professional standard,
including any ethical standard; (ii) fails to provide services as reasonably
requested by the Executive; (iii) secures other full-time employment that
prohibits his ability to provide services to the Client; (iv) breaches any other
material obligations of this Agreement, or (v) violates local, state, or federal
laws.
15.3Effect of Termination. Upon any termination or expiration of this Agreement,
Consultant (i) shall immediately discontinue all use of Client’s Confidential
Information delivered under this Agreement; (ii) shall delete any such Client
Confidential Information from Consultant’s computer storage or any other media,
including, but not limited to, online and off-line libraries; and (iii) shall
return to Client, or, at Client’s option, destroy, all copies of such
Confidential Information then in Consultant’s possession. In the event the
Client terminates this Agreement, or if Consultant terminates this Agreement,
Consultant will not receive any additional consulting fees or other compensation
as of the date of termination.
15.4Survival. The rights and obligations contained in Sections 3-6, 8-9, 13-14,
15.3, 15.4, and 16-24 will survive any termination or expiration of this
Agreement.
16.Indemnification. Client agrees to release, defend, indemnify and hold
Consultant harmless from any and all potential liabilities, losses or damages
(including penalties, costs, attorney fees and liability to third parties)
resulting from, related to or arising out of any claim, action, suit or
proceeding against Consultant related to the wrongful or negligent conduct or
performance, or failure of Client to comply with or perform its obligations and
duties under this Agreement, including violations of any federal, state, or
local statutes, laws, or regulations. This duty to hold harmless will extend
beyond the term of this Agreement for events occurring within the term of this
Agreement.
Excepting events for which Client has specifically assumed sole responsibility
under this Agreement, Consultant agrees to release, defend, indemnify and hold
Client harmless from any and all potential liabilities, losses or damages
(including penalties, costs, attorney fees and liability to third parties)
resulting from, related to or arising out of any claim, action, suit or
proceeding against Client which is in any way related to Consultant’s
performance under this Agreement, including violations of any federal, state, or
local statutes, laws, or regulations and any claims related to worker’s
compensation, wage and hour laws, employment taxes and benefits. This duty to
hold harmless will extend beyond the term of this Agreement for events occurring
within the term of this Agreement.
7

--------------------------------------------------------------------------------

    
17.Insurance. Consultant will obtain for himself and his personnel before
providing services, at his own expense, General Liability (GL) insurance
coverage for consulting services performed under this Agreement and (if
available under state law) worker’s compensation coverage.
18.Successors and Assigns. Consultant may not subcontract or otherwise delegate
his obligations under this Agreement without Client’s prior written consent.
Client may assign this Agreement. Subject to the foregoing, this Agreement will
be for the benefit of Client’s successors and assigns, and will be binding on
Consultant’s subcontractors or delegatees.
19.Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by overnight courier upon written verification of receipt; or (ii) by
telecopy or facsimile transmission upon acknowledgment of receipt of electronic
transmission. Notice shall be sent to the addresses set forth below or such
other address as either party may specify in writing.
20.Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Colorado, as such laws are applied to agreements entered into
and to be performed entirely within Colorado between Colorado residents. Any
suit involving this Agreement shall be brought in a court sitting in Colorado.
The parties agree that venue shall be proper in such courts, and that such
courts will have personal jurisdiction over them.
21.Severability. Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.
22.Waiver. The waiver by Client of a breach of any provision of this Agreement
by Consultant shall not operate or be construed as a waiver of any other or
subsequent breach by Consultant.
23.Injunctive Relief for Breach. Consultant’s obligations under this Agreement
are of a unique character that gives them particular value; breach of any of
such obligations will result in irreparable and continuing damage to Client for
which there will be no adequate remedy at law; and, in the event of such breach,
Client will be entitled to injunctive relief and/or a decree for specific
performance, and such other and further relief as may be proper (including
monetary damages if appropriate and attorney’s fees).
24.Entire Agreement. This Agreement is being entered into as part of a
Separation Agreement between Client and Consultant and will only become
effective following execution of the Separation Agreement by Consultant and upon
signature by the Client following receipt of the Separation Agreement. If
Consultant signs but then revokes the Separation Agreement, then this Agreement
will immediately termination upon the date of Consultant’s revocation. This
Agreement constitutes the entire understanding of the parties relating to the
subject matter and supersedes any previous oral or written communications,
representations, understanding, or agreement between the parties concerning such
subject matter. This Agreement shall not be changed, modified, supplemented or
amended except by express written agreement signed by
8

--------------------------------------------------------------------------------

    
Consultant and the Client. The parties have entered into separate agreements
related to Consultant’s previous employment relationship with Miragen
Therapeutics, Inc. These separate agreements govern the previous employment
relationship between Consultant and Miragen Therapeutics, Inc., have or may have
provisions that survive termination of Consultant’s relationship with Client
under this Agreement, may be amended or superseded without regard to this
Agreement, and are enforceable according to their terms without regard to the
enforcement provision of this Agreement.
[The remainder of this page is intentionally blank. Signature page follows.]




9


--------------------------------------------------------------------------------



    In Witness Whereof, the parties have executed this Agreement effective as of
the date first written above.



“Client”“Consultant”Miragen Therapeutics, Inc.William S. Marshall Ph.DBy:Name
(print):Name (print): William S. MarshallTitle:Address:Telephone:Fax:Tel:Fax:







--------------------------------------------------------------------------------



Exhibit B
Proprietary Information, Inventions, Non-Solicitation and Non-Competition
Agreement








--------------------------------------------------------------------------------



CONFIDENTIALITY AND INVENTIONS ASSIGNMENT AGREEMENT
This Confidentiality and Inventions Assignment Agreement (“Agreement”) is made
in consideration for my employment or continued employment by Miragen
Therapeutics, Inc. or its subsidiaries or affiliates (the “Company”), and the
compensation now and hereafter paid to me. I hereby agree as follows:


1. CONFIDENTIALITY.
1.1 Nondisclosure; Recognition of Company’s Rights. At all times during my
employment and thereafter, I will hold in confidence and will not disclose, use,
lecture upon, or publish any of Company’s Confidential information (defined
below), except as such use is required in connection with my work for Company,
or unless an office of Company expressly authorizes in writing such disclosure
or publication. I will obtain the written approval of an officer of the Company
before publishing or submitting for publication any material (written, oral, or
otherwise) that relates to my work at Company and/or incorporates any
Confidential Information. I hereby assign to Company any rights I have or
acquire in any and all Confidential Information and recognize that all
Confidential Information shall be the sole and exclusive property of Company and
its assigns.
1.2 Confidential Information. The term “Confidential Information” shall mean any
and all confidential knowledge, data or information related to Company’s
business or its actual or demonstrably anticipated research or development,
including without limitation (a) patents, patent application, trade secrets,
inventions, ideas, processes, proprietary information, ideas, gene sequences,
cell tines, samples, prototypes, drawings or schematics, chemical compounds,
assays, biological materials, techniques, sketches, drawings, works of
authorship, models, inventions, know-how, processes, apparatuses, equipment,
algorithms, software programs, software source documents, and formulae related
to the current, future, and proposed products and services of the Company, and
including, without limitation, the Company’s information concerning research,
experimental work, development, design details and specifications, engineering,
financial information, procurement requirements, purchasing, manufacturing,
customer lists, investors, employees, business and contractual relationships,
information the Company provides regarding third parties, improvements,
discoveries, developments, designs, and techniques; (b) information regarding
products, plans for research and development, marketing and business plans,
budgets, financial statements, contracts, prices, suppliers, and customers; (c)
information regarding the skills and compensation of Company’s employees,
contractors, and any other service providers of Company; and (d) the existence
of any business discussions, negotiations, or agreements between Company and any
third party.

1.3 Third Party Information. I understand, in addition, that Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter. I will hold Third Party Information in strict confidence and will
not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for Company) or use, except in
connection with my work for Company, Third Party Information, unless expressly
authorized by an Officer of Company in writing.
1.4 No Improper Use of Information of Prior Employers and Others. I represent
that my employment by Company does not and will not breach any agreement with
any former employer, including any noncompete agreement or any agreement to keep
in confidence information acquired by me in confidence or trust prior to my
employment by Company. I further represent that I have not entered into, and
will not enter into, any agreement, either written or oral, in conflict
herewith. During my employment by Company, I will not improperly use or disclose
any confidential information or trade secrets of any former employer or other
third party to whom I have an obligation of confidentiality, and I will not
bring onto the premises of Company or use any unpublished documents or any
property belonging to any former employer or other third party to whom I have an
obligation of confidentiality, unless consented to in writing by that former
employer or person. I will use in the performance of my duties only information
that is generally known and used by persons with training and experience
comparable to my own, is common knowledge in the industry or otherwise legally
in the public domain, or is otherwise provided or developed by Company.
2. INVENTIONS.
2.1 Inventions and Proprietary Rights. As used in this Agreement, the term
“Invention” means any ideas, concepts, information, materials, processes, data,
programs, know-how, improvements, discoveries, developments, designs, artwork,
formulae, other copyrightable works, and techniques and all Proprietary Rights
therein. The term “Proprietary Rights” means all trade secrets, copyrights,
trademarks, mask work rights, patents and other intellectual property rights
recognized by the laws of any jurisdiction or country.


1


--------------------------------------------------------------------------------



    
2.2 Prior Inventions. I agree that I will not incorporate, or permit to be
incorporated, Prior Inventions (defined below) in any Company Inventions
(defined below) without Company’s prior written consent. I have disclosed on
Exhibit A a complete list of all Inventions that I have, or I have caused to be,
alone or jointly with others, conceived, developed, or reduced to practice prior
to the commencement of my employment by Company, in which I have an ownership
interest or which I have a license to use, and that I wish to have excluded from
the scope of this Agreement (collectively referred to as “Prior Inventions”). If
no Prior Inventions are listed in Exhibit A, I warrant that there are no Prior
Inventions. If, in the course of my employment with Company, I incorporate a
Prior Invention into a Company process, machine or other work, I hereby grant
Company a non-exclusive, perpetual, fully-paid and royalty-free, irrevocable and
worldwide license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, make derivative works of, distribute, publicly
perform, and publicly display in any form or medium, whether now known or later
developed, make, have made, use, sell, import, offer for sale, and exercise any
and all present or future rights in, such Prior Invention.
2.3 Assignment of Company Inventions. Subject to Sections 2.2 and 2.5, I hereby
assign and agree to assign in the future (when any such Inventions
or-Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to Company all my right, title, and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) made,
conceived, reduced to practice, or learned by me, either alone or with others,
during the period of my employment by Company and which arise out of research or
other activity conducted by, for or under the direction of the Company (whether
or not conducted at the Company’s facilities, during working hours or using
Company assets), or which are useful with or relate directly or indirectly to
any product, service, other Invention or Proprietary Right that is sold, leased,
used or under consideration or development by the Company. Inventions assigned
to Company or to a third party as directed by Company pursuant to the section
titled “Government or Third Party” are referred to in this Agreement as “Company
Inventions.”
2.4 Obligation to Keep Company Informed. During the period of my employment and
for one (1) year thereafter, I will promptly and fully disclose to Company in
writing (a) all Inventions authored, conceived, or reduced to practice by me,
either alone or with others, and (b) all patent applications filed by me or in
which I am named as an inventor or co-inventor.
2.5 Government or Third Party. I also agree to assign all my right, title, and
interest in and to any particular Company Invention to a third party, including

without limitation the United States, as directed by Company.
2.6 Enforcement of Proprietary Rights and Assistance. During the period of my
employment and thereafter, I will assist Company in every proper way to obtain
and enforce United States and foreign Proprietary Rights relating to Company
Inventions in all countries. In the event Company is unable to secure my
signature on any document needed in connection with such purposes, I hereby
irrevocably designate and appoint Company and its duly authorized officers and
agents as my agent and attorney in fact, which appointment is coupled with an
interest, to act on my behalf to execute and file any such documents and to do
all other lawfully permitted acts to further such purposes with the same legal
force and effect as if executed by me.
3. RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by
Company) of all Inventions made by me during the period of my employment by
Company, which records shall be available to, and remain the sole property of,
Company at all times.
4. NO CONFLICTS OR SOLICITATION. I acknowledge that during my employment I will
have access to and knowledge of Confidential Information. I also acknowledge
that during my employment with the Company, I have held and/or will hold a
management or executive position or am, or will be, an assistant to a manager or
executive. To protect the Company’s Confidential Information, I agree that
during the period of my employment by the Company I will not, without the
Company’s express written consent, engage in any other employment or business
activity directly related to the business in which the Company is now involved
or becomes involved, nor will I engage in any other activities which conflict
with my obligations to the Company. To protect the Company’s Confidential
Information, and because of the position in the Company that I hold, I agree
that during my employment with the Company whether full-time or part-time and
for a period of one year after my last day of employment with the Company, I
will not (a) directly or indirectly solicit or induce any employee of the
Company to terminate or negatively alter his or her relationship with the
Company or (b) directly or indirectly solicit the business of any client or
customer of the Company (other than on behalf of the Company) or (c) directly or
indirectly induce any client, customer, supplier, vendor, consultant or
independent contractor of the Company to terminate or negatively alter his, her
or its relationship with the Company. I agree that the geographic scope of the
non-solicitation should include the “Restricted Territory” (as defined below).
If any restriction set forth in this Section is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a
2



--------------------------------------------------------------------------------



    
range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable.
5. COVENANT NOT TO COMPETE. I acknowledge that during my employment I will have
access to and knowledge of Confidential Information. I also acknowledge that
during my employment with the Company, I have held and/or will hold a management
or executive position or am, or will be, an assistant to a manager or executive.
To protect the Company’s Confidential Information, and because of the position
in the Company that I may hold, I agree that during my employment with the
Company whether full-time or part-time and for a period of one year after my
last day of employment with the Company, I will not directly or indirectly
engage in (whether as an employee, consultant, proprietor, partner, director or
otherwise), or have any ownership interest in, or participate in the financing,
operation, management or control of, any person, firm, corporation or business
that engages in a “Restricted Business” in a “Restricted Territory” (as defined
below). It is agreed that ownership of (i) no more than one percent (1%) of the
outstanding voting stock of a publicly traded corporation, or (ii) any stock I
presently own shall not constitute a violation of this provision.


5.1 Reasonable. I agree and acknowledge that the time limitation on the
restrictions in this paragraph, combined with the geographic scope, is
reasonable. I also acknowledge and agree that this paragraph is reasonably
necessary for the protection of Company’s Confidential Information as defined in
paragraph 1.2 herein, that through my employment I shall receive adequate
consideration for any loss of opportunity associated with the provisions herein,
and that these provisions provide a reasonable way of protecting Company’s
business value which will be imparted to me. If any restriction set forth in
this Section is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be interpreted to extend
only over the maximum period of time, range of activities or geographic area as
to which it may be enforceable.


5.2 As used herein, the terms:


(i) “Restricted Business” shall mean the research, design, development,
manufacture, marketing or sales of nucleic acid therapeutics and/or related
diagnostics and other services (including research and development services)
marketed, sold or under development by the Company at any time during my
employment with the Company.





(ii) “Restricted Territory” shall mean any country, state, county, or locality
in which the Company conducts business and any other country, city, state,
jurisdiction, or territory in which the Company does business.


6. RETURN OF COMPANY PROPERTY. Upon termination of my employment or upon
Company’s request at any other time, I will deliver to Company all of Company’s
property, equipment, and documents, together with all copies thereof, and any
other material containing or disclosing any Inventions, Third Party Information
or Confidential Information of Company and certify in writing that I have fully
complied with the foregoing obligation. I agree that I will not copy, delete, or
alter any information contained upon my Company computer before I return it to
Company. I further agree that any property situated on Company’s premises and
owned by Company is subject to inspection by Company personnel at any time with
or without notice. Prior to leaving, I will cooperate with Company in attending
an exit interview and completing and signing. Company’s termination statement.


7. NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement, by Company’s providing a copy of this
Agreement or otherwise.


8. GENERAL PROVISIONS.
8.1 Governing Law and Venue. This Agreement and any action related thereto will
be governed, controlled, interpreted, and defined by and under the laws of the
State of Colorado, without giving effect to any conflicts of laws principles
that require the application of the law of a different state. I hereby expressly
consent to the personal jurisdiction and venue in the state and federal courts
for the county in which Company’s principal place of business is located for any
lawsuit filed there against me by Company arising from or related to this
Agreement.


8.2 Severability. If any provision of this Agreement is, for any reason, held to
be invalid or unenforceable, the other provisions of this Agreement will be
unimpaired and the invalid or unenforceable provision will be deemed modified so
that it is valid and enforceable to the maximum extent permitted by law.


8.3 Survival. This Agreement shall survive the termination of my employment and
the assignment of this Agreement by Company to any successor-in-interest or
other assignee and be binding upon my heirs and legal representatives.


8.4 Employment. I agree and understand that nothing in this Agreement shall
confer any right with


3



--------------------------------------------------------------------------------



    
respect to continuation of employment by Company, nor shall it interfere in any
way with my right or Company’s right to terminate my employment at any time,
with or without cause and with or without advance notice.


8.5 Notices. Each party must deliver all notices or other communications
required or permitted under this Agreement in writing to the other party at the
address listed on the signature page, by courier, by certified or registered
mail (postage prepaid and return receipt requested), or by a
nationally-recognized express mail service. Notice will be effective upon
receipt or refusal of delivery. If delivered by certified or registered mail,
any such notice will be considered to have been given five (5) business days
after it was mailed, as evidenced by the postmark. If delivered by courier or
express mail service, any such notice shall be considered to have been given on
the delivery date reflected by the courier or express mail service receipt. Each
party may change its address for receipt of notice by giving notice of such
change to the other party.


8.6 Injunctive Relief. I acknowledge that, because my services are personal and
unique and because I will have access to the Confidential Information of
Company, any breach of this Agreement by me would cause irreparable injury to
Company for which monetary damages would not be an adequate remedy and,
therefore, will entitle Company to injunctive relief (including specific
performance). The rights and remedies provided to each party in this Agreement
are cumulative and in addition to any other



rights and remedies available to such party at law or in equity.


8.7 Waiver. Any waiver or failure to enforce any provision of this Agreement on
one occasion will not be deemed a waiver of any other provision or of such
provision on any other occasion.


8.8 Export. I agree not to export, directly or indirectly, any U.S. technical
data acquired from Company or any products utilizing such data, to countries
outside the United States, because such export could be in violation of the
United States export laws or regulations.


8.9 Entire Agreement. The obligations pursuant to sections of this Agreement
titled “Confidentiality” and “Inventions” shall apply to any time during which I
was previously employed, or am in the future employed, by Company as an
independent contractor if no other agreement governs nondisclosure and
assignment of inventions during such period. This Agreement is the final,
complete and exclusive agreement of the parties with respect to the subject
matters hereof and supersedes and merges all prior communications between us
with respect to such matters. No modification of or amendment to this Agreement,
or any waiver of any rights under this Agreement, will be effective unless in
writing and signed by me and an officer of Company. Any subsequent change or
changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.




This Agreement shall be effective as of the first day of my employment with
Company.



EMPLOYEE:MIRAGEN THERAPEUTICS, INC.:I ACKNOWLEDGE THAT I HAVE READ AND
UNDERSTAND THIS AGREEMENT AND HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS IT WITH
INDEPENDENT LEGAL COUNSEL.ACCEPTED AND AGREED:/s/ William S. Marshall /s/ Jason
A. LeveroneBy:William S. Marshall By:Jason A. LeveroneTitle:President & CEO
Title:CFODate:5/27/14Date:5/27/14Address:[Intentionally Omitted]Address:Boulder,
CO[Intentionally Omitted]

4




--------------------------------------------------------------------------------



EXHIBIT A



TO:Miragen Therapeutics,
Inc.FROM:____________________DATE:____________________SUBJECT:Previous
Inventions



1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
Miragen Therapeutics, Inc. (the “Company”) that have been made or conceived or
first reduced to practice by me alone or jointly with others prior to my
engagement by the Company:    



☐No inventions or improvements.☐See
below:___________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________☐Additional
sheets attached.



2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section I above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which f owe to the following party(ies):

Invention or
ImprovementParty(ies)Relationship1._________________________________________________________________________________2._________________________________________________________________________________3._________________________________________________________________________________






☐Additional sheets attached.




A-1



